Citation Nr: 0206329	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO. 95-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from March 1941 to May 1946.  By a January 20, 1999 
decision, the Board denied the appellant's claims.  The 
denial of the claims was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The claims return to 
the Board on remand from the Court for readjudication in 
light of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which was enacted 
during the pendency of the appeal before the Court.

The appellant requested a hearing before the Board, and the 
requested hearing was conducted in August 1997.


FINDINGS OF FACT

1.  All identified evidence has been obtained, all evidence 
necessary for an equitable disposition of the appeal has been 
obtained, and the duties to the appellant as set forth in the 
VCAA have been met.

2.  The veteran died at age 69, in February 1989, due to 
pancreatitis, due to (or as a consequence of) hypercalcemia, 
due to (or as a consequence of) disseminated poorly-
differentiated adenocarcinoma of unknown primary origin, 
probably lung.

3.  During his lifetime, the veteran was granted service 
connection for the residuals of a gunshot wound of the left 
forearm, severe, with a compound comminuted fracture of the 
left ulna, evaluated as 40 percent disabling, and paralysis 
of the left ulnar nerve, evaluated as 30 percent disabling.

4.  The veteran's service-connected disabilities did not 
cause the veteran's death, were not causally connected to the 
primary cause of death, and did not contribute substantially 
or materially with pancreatitis, hypercalcemia, or 
disseminated poorly-differentiated adenocarcinoma to cause 
the veteran's death.

5.  VA medical or surgical treatment, including an 
exploratory laparotomy, did not result in or aggravate 
pancreatitis, hypercalcemia, or adenocarcinoma, the disorders 
which caused the veteran's death, nor did any additional 
disability resulting from VA treatment contribute materially 
or substantially with those disorders to produce the 
veteran's death. 


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by a disability 
incurred in or aggravated by service, or by a disability 
which may be presumed service-connected, nor did a service-
connected disability cause or contribute materially or 
substantially to produce the veteran's death, and the 
criteria for entitlement to DIC benefits based on the cause 
of the veteran's death are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.309, 3.310(a), 3.312 (2001).

2.  The veteran's death did not result from VA treatment or 
from additional disability incurred as a result of VA 
treatment, and the requirements for DIC benefits as if the 
veteran's death were service-connected, under the provisions 
of 38 U.S.C.A. § 1151, as in effect prior to October 1, 1997, 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998, as in effect prior to October 1, 1997); 38 C.F.R. 
§ 3.358 (2001, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The surviving spouse of a qualifying veteran is entitled to 
monetary benefits, known as Dependency and Indemnity 
Compensation (DIC) benefits, if the veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310.  When a 
veteran incurs an injury or aggravation of an injury as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, and that injury 
or aggravation results in additional disability to or the 
death of the veteran, disability or death compensation is 
awarded in the same manner as if the additional disability or 
death were service-connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1997).  The appellant contends that 
the veteran's service-connected disabilities caused or 
contributed substantially and materially to his death.  The 
appellant also contends that VA treatment caused the 
veteran's death, or that additional disability resulting from 
VA treatment caused or accelerating the veteran's death, so 
that his death is compensable for purposes of DIC benefits as 
if service-connected.

Consideration of VCAA

On November 9, 2000, after the Board issued its decision in 
this case, during the pendency of appeal of that decision to 
the Court, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The provisions of the VCAA redefine the 
obligations of VA with respect to the duty to assist 
claimants.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been published.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  Because the appeal in 
this case was pending before the Court on the date of 
enactment of VCAA, the provisions of the VCAA, and the 
implementing regulations, are, accordingly, applicable in 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
(the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim).  
Therefore, this case has been remanded from the Court for 
readjudication of the claims in light of the provisions of 
the VCAA.

The VCAA requires VA to notify a claimant, and the claimant's 
representative if a representative has been designated, of 
any information, including medical or lay evidence, that is 
necessary to substantiate the claim.  As part of its duty to 
assist a claimant in developing the facts of a claim, VA must 
inform the claimant and the claimant's representative as to 
which portion of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to both issues 
included in the appellant's appeal.  The appellant has been 
given notice of the applicable laws and regulations, and of 
the evidence necessary to substantiate her claim, on numerous 
occasions, including in a June 1990 letter, an August 1990 
statement of the case (SOC), a supplemental SOC (SSOC) in 
June 1991, an October 1991 SSOC, and an April 1995 SSOC.  She 
has been accorded the opportunity to present evidence and 
argument in support of her claim.  In particular, the 
appellant testified at a personal hearing in February 1991 
and before the undersigned Board member at a Travel Board 
hearing conducted in August 1997.  

Although the Court's December 2001 remand serves to vacate 
the Board's January 1999 denial of the claims and its legal 
efficacy, the Board's prior discussion nonetheless remains a 
matter of record, and one which was clearly provided to the 
appellant.  Examination of the now-vacated decision reveals 
that the Board clearly articulated the relevant law and 
regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's January 1999 denial, the appellant has 
already had an extensive advisement of the evidence that 
would be required to substantiate this claim.  Additionally, 
the appellant has had the benefit of the Court's December 
2001 Order.

The Board further notes that the appellant is now represented 
by an attorney.  The appellant's representative, in a Brief 
submitted to the Court in May 2000, discussed the laws and 
regulations applicable to establishing claims of service 
connection and secondary service connection, and evidence 
required to establish a claim for benefits under 38 U.S.C.A. 
§ 1151.  Argument submitted thereafter reflects that the 
representative is aware of applicable statutory provisions, 
is aware that medical opinion which would substantiate a 
claim should be submitted in writing, and is aware of the 
provisions of the VCAA.  Additionally, the Court's December 
2001 Order advised the appellant of the provisions of the 
VCAA.  

The appellant's representative clearly has been notified or 
become aware of the applicable laws and regulations, 
including the VCAA, and of the evidence necessary to 
substantiate the appellant's claims.  VA is not required to 
remand the claims to advise the appellant of this 
information, given that the appellant's representative has 
already evidenced knowledge and understanding of the 
information that VA would be providing if the claims were 
remanded. 

The VCAA further provides that VA's duty to assist a claimant 
in developing the facts of a claim includes assisting the 
claimant to obtain medical examination or opinion when 
necessary to determine a question of medical etiology in 
order to make a decision on the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  The Board notes that both issues in this 
appeal involve questions of medical causation.   In this 
case, examination cannot be provided, since the veteran is 
deceased.  VA obtained a medical opinion in 1998.  The Board 
finds that the VCAA provision codified at 38 U.S.C.A. § 5103A 
requiring such opinion has been met.

Argument has been advanced on the appellant's behalf that the 
Board should not have obtained a medical opinion or should 
have provided more detailed rationale for obtaining an 
opinion.  As the VCAA not only authorizes VA to obtain 
medical opinions, but also further, requires it to do so, the 
Board finds that there is no need to further address the 
argument that VA is precluded from obtaining medical opinion 
in this case.  Similarly, the provisions of the VCAA state 
the rationale for obtaining medical opinion, and the 
contentions in that regard need not be further addressed.

The Board has also considered the contentions of the 
appellant's representative that the process and regulations 
under which the medical opinion was obtained were 
procedurally flawed, unfair, and that constitutional 
principles were violated.  However, the pleadings and record 
in this case reflect that each procedural flaw or problem 
identified by the appellant's representative has, as a 
practical matter, been acted on.  For example, the 
appellant's representative contends that the appellant was 
not provided the summary and questions submitted by the Board 
to the reviewer and was not provided a copy of the medical 
opinion when it was returned to the Board, and that this 
process violated the principles set forth in Thurber v. 
Brown, 5 Vet. App. 119 (1993) (Board must afford a claimant 
notice and opportunity to respond to evidence developed or 
obtained by the Board) and Bernard v. Brown, 4 Vet. App. 384 
(1993) (Board must consider whether action is potentially 
prejudicial to a claimant).  

However, during the pendency of the appeal before the Court, 
the appellant's representative has had an opportunity to 
review and respond to or present argument regarding each of 
these documents, and to provide the appellant with a copy if 
the appellant so desires.  As the appellant has now had an 
opportunity to review and respond to or present argument 
regarding each of these documents, there is no additional 
action or procedural process which should now be undertaken 
by VA to further notify the appellant.

The appellant and her representative have not identified any 
fact or questions in the summary or questions forwarded to 
the reviewer which was inaccurate or inadequate, or otherwise 
unfair.  No benefit to the appellant from obtaining a 
substitute medical opinion has been identified.  No 
additional evidence which might be relevant to the claims has 
been identified.  The appellant has not identified any action 
which VA could now undertake which would benefit the 
appellant.  The VCAA does not require VA to further develop 
the claims at issue in this appeal.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of the claim has been consistent with the 
provisions of the new law to the extent practicable.  Under 
the circumstances presented in this case, sufficient evidence 
exists with which to adjudicate the appellant's claims for 
DIC under 38 U.S.C.A. §§ 1310 and 1151.  All duties set forth 
in the VCAA have been met, and the circumstances establish 
that no action required by the VCAA remains unfulfilled. 

Factual Background

The veteran's service medical records reveal that, in 
November 1944, machine gun fire perforated his left forearm, 
causing a compound comminuted fracture of the lower end of 
the left ulna.  In June 1945, the veteran underwent 
tenoplasties, a neuroplasty of the ulnar nerve, a capsulotomy 
of the knuckle joint of the little finger, and the excision 
of a distal fragment of the left ulna.  In October 1945, the 
veteran underwent a neurorrhaphy of the ulnar nerve of the 
left forearm with a transplant at the elbow.  In April 1946, 
a reconstruction of the transverse band of the extensor 
mechanism of the proximal joint of the left little finger was 
performed.  As a result of gunshot wound (GSW) and surgeries, 
the veteran had paralysis of the left ulnar nerve and loss of 
the distal three inches of the head and shaft of the left 
ulna.  Those residuals of the GSW injuries were manifested by 
mild limitation of supination of the left forearm; moderate 
limitation of motion of the left wrist; weakness of left hand 
grip strength; limitation of motion of the first, second, 
third, and fourth fingers; ankylosis of the 
metacarpophalangeal joint, and severe limitation of motion in 
the proximal and distal interphalangeal joints of the left 
fifth finger; atrophy of muscles of the left hypothenar and 
thenar eminences; anesthesia of the left fifth finger; and, 
hypesthesia of the ulnar aspect of the left ring finger.

In a July 1946 rating decision, the RO granted service 
connection for the diagnosed left arm and hand injuries and 
residuals.  A 40 percent evaluation was assigned for left 
hand disabilities and a 30 percent disability evaluation was 
assigned for the left forearm disability; the combined 
evaluation was a 60 percent rating.  On VA examination in 
September 1948, atrophy of the left upper extremity was 
observed, and the veteran's left hand was described as a 
"semi-claw," but was useful for many purposes.  On VA 
examination in April 1960, it was noted that the veteran had 
had considerable loss of bone of the ulna, with irreparable 
disability of the ulnar nerve from the gunshot wound and 
subsequent surgeries, but that his general health had 
apparently been quite good.  The report of VA examination 
conducted in April 1960 reflects findings consistent with the 
1948 examination.  The veteran's combined 60 percent 
disability evaluation was continued.

The veteran underwent VA hospitalization in February 1989 
following complaints of right leg weakness and pain.  He 
attributed the alteration in his gait and the onset of right 
leg weakness to a left rotator cuff injury in October 1988.  
The veteran reported that he had been in good health until 
approximately one year earlier, when he had begun to notice a 
gradual increase in fatigue.  He had lost more than 20 pounds 
over the prior 3 months.  He reported a history of cigarette 
smoking, but stated that he had quit smoking in 1988 because 
of an increasing productive cough. 

Radiologic examinations disclosed abnormalities of the lungs, 
including obstructive changes in the right lower lung, 
moderate right pleural effusion, and a probable mediastinal 
mass.  Magnetic resonance imaging (MRI) of the spine 
disclosed extensive replacement of bone marrow by abnormal 
tissue.  There was a large lesion at T4 and a compression 
fracture at T12 due to metastatic replacement.  There were 
large metastatic osseous lesions at L5 and S1, and the 
exiting nerve root was encircled by tumor.  There was some 
compression of the spinal cord at C6, where there was partial 
replacement of the vertebral body and complete replacement of 
the spinous processes with metastatic lesions.  Biopsy of a 
left supraclavicular node conducted a few days after the MRI 
disclosed poorly differentiated mucin-producing carcinoma.  
However, this final pathology report did not return until 
after the veteran's death.  

Upon neurology consultation, the veteran reported that his 
right lower extremity problems had started in October 1988 
with primary hip pain radiating down the leg to the toes.  He 
denied difficulty with his upper extremities except for his 
left distal arm, which had been injured by a gunshot wound, 
which had resulted in atrophy in the ulnar distribution.  The 
veteran underwent urgent initiation of external beam 
radiation in an attempt to treat his metastatic carcinoma.  

However, in late February, the veteran began to complain of 
gradual onset of diffuse abdominal pain.  The pain markedly 
increased over the course of a day.  Radiologic examinations 
revealed a markedly distended colon.  A February 1989 
Transfer Acceptance Note when the veteran was transferred to 
the surgical service reflects that peritonitis was suspected, 
and an exploratory laparotomy was performed on an urgent 
basis.  Acute pancreatitis, with areas of saponification, 
rather than a condition treatable with surgery, was 
discovered during the laparotomy.  The Board notes, for 
purposes of information only, and without reliance thereon, 
that pancreatitis is defined as an acute or chronic 
inflammation of the pancreas which is due to autodigestion of 
pancreatic tissue by its own enzymes.  Dorland's Medical 
Dictionary 1219 (28th ed. 1994).  

Postoperatively, the veteran had persistent hypotension.  He 
became progressively less responsive.  He developed an 
abnormal cardiac rhythm.  He died three days after the 
laparotomy.  The hospitalization summary indicates that it 
was determined that, while the cause of death was not 
absolutely clear at the time that the veteran expired, he 
undoubtedly had died due to the combination of hypovolemia 
from third spacing because of pancreatitis, as well as a 
myocardial depressant factor released by his inflamed 
pancreas.

The veteran's death certificate states that the veteran died 
in February 1989, at age 69, as a result of pancreatitis, due 
to (or as a consequence of) hypercalcemia, due to (or as a 
consequence of) disseminated poorly-differentiated 
adenocarcinoma of unknown primary origin, probably lung.  
There were no other significant conditions listed as having 
contributed to death but not resulting in the underlying 
cause of death.

1.  Entitlement to service connection for the cause of the 
veteran's death

Determinations as to whether service connection may be 
granted for a disorder which caused or contributed to the 
cause of the veteran's death are based on the same statutory 
and regulatory provision governing determinations of service 
connection generally.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may be presumed for certain 
chronic disorders, such as cardiovascular disease, if 
manifested within the applicable presumptive period.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disorder which 
is secondary to or proximately caused by a service-connected 
disorder.  38 C.F.R. § 3.310(a).  Service connection may also 
be granted for a disorder which is aggravated by a service-
connected disability, to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to the death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

In an August 1990 statement, a private physician, B.R.P., 
M.D., reported that he had been acquainted with the veteran 
on an interim basis from 1972 until the veteran had visited 
his office in 1989.  It was noted that, in 1989, the veteran 
had complained of 31/2-month history of left shoulder pain 
after shoveling snow and hearing a "crack."  Dr. P. stated 
that the veteran had been plagued for many years with chronic 
pain and discomfort over the left shoulder with peripheral 
neuropathy secondary to an injury that he had sustained in 
service.  The physician stated that the veteran's problems 
with his left upper extremity had caused him to retire in 
1976, albeit not prematurely.  He noted that the veteran's 
wife had reported that the veteran had "suffered with his 
left shoulder to the point that he became despondent."  Dr. 
P. opined that "some type of connection existed" between the 
psychological ramifications of chronic fatigue, left shoulder 
pain, radiculopathy, and the type of neurapraxia from which 
the veteran had suffered.  The physician concluded that the 
veteran's demise had been partially due to his inability to 
cope with the continuing problems of his left shoulder 
disability.

Several statements from friends and relatives of the veteran 
were associated with the claims file in 1990.  The 
appellant's sister reported that the appellant had often 
stated that her husband would die from the pain pills that he 
was taking.  The veteran's son reported that the veteran had 
suffered with pain for many years, which had prohibited the 
veteran from performing certain day-to-day activities.  He 
opined that the veteran had been unable to recover from the 
unnecessary surgery that he had undergone during his VA 
hospitalization because of his weakened condition.

At her February 1991 hearing at the RO, the appellant 
testified the veteran had used aspirin and other painkillers, 
including Tylenol and Tylenol with codeine.  She did not 
recall whether the veteran had used aspirin, phenacetin, and 
caffeine (APC) tablets.  She stated that she felt that the VA 
doctors had made a mistake by operating on the veteran during 
his final hospitalization.  She testified that she thought 
that there was a possibility that the veteran's death had 
been brought on by his long-term use of medication.  In 
conjunction with her February 1991 hearing testimony, the 
appellant submitted a copy of a newspaper article in which it 
was noted that the long-term use of phenacetin, in APC 
tablets, had been linked in a study to increased risk for 
death from cancer.

At her August 1997 hearing before a Member of the Board, the 
appellant testified that the veteran had used painkillers and 
sleeping pills because of the pain in his arm.  She stated 
that she felt that surgery should not have been performed on 
the veteran during his February 1989 hospitalization, as 
evidenced by the fact that he only lived for a few days 
following the surgery.

In May 1998, in response to a Board request, an independent 
medical expert (IME) reviewed all of the evidence of record 
and provided an expert opinion.  Following a review of the 
evidence, the physician concluded that the veteran's death 
had been caused by a combination of acute pancreatitis and 
disseminated poorly differentiated adenocarcinoma, probably 
with the lung as the primary cancer site.  The physician 
further concluded that the veteran's service-connected injury 
to the left forearm had played no causative role in the 
veteran's death.  In addition, the physician opined that the 
veteran's longstanding pain and use of analgesics for pain 
relief had not contributed to his death from widespread 
cancer and complicating pancreatitis.

The veteran had an adenocarcinoma.  Soon after his VA 
hospital admission, the cancer was found to be disseminated 
into multiple body systems, affecting his respiratory system 
(lung abnormalities on radiologic examination), 
musculoskeletal system (metastatic lesions in the cervical, 
thoracic, and lumbar spine on radiologic examination), and 
lymphatic system (as shown by pathology report on biopsy of a 
supraclavicular lymph node).  The hospitalization summary 
also attributes the hypercalcemia which resulted in 
pancreatitis diagnosed during surgery to the adenocarcinoma. 

The central inquiry to be resolved in this matter is whether 
the veteran's service-connected disabilities caused or were 
contributory causes of his death.  A question of medical 
causation requires competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There are four 
primary items of competent medical evidence which are 
relevant to establish the cause of the veteran's death, the 
August 1990 opinion of Dr. P., the expert medical opinion 
obtained in May 1988, the death certificate, and the records 
of the veteran's February 1989 VA hospitalization, including 
the reports of diagnostic examinations and the discharge 
summary.

Dr. P.'s opinion states that there is "some kind of 
connection" between the veteran's service-connected 
disabilities and the veteran's death.  However, the opinion 
does not state that the service-connected disabilities were a 
primary or contributory cause of the veteran's death.  Dr. 
P.'s opinion does not suggest that it is likely or that the 
various factors for consideration are in equipoise to suggest 
that it is at least as likely as not that the service-
connected disabilities contributed materially and 
substantially to the veteran's death.  Dr. P states only that 
there is some type of connection, but does not state how 
strong or likely the connection is, or whether the connection 
is of a causal nature, nor does Dr. P. discuss the rationale 
for his opinion.  Thus, Dr. P.'s opinion does not link the 
service-connected left arm disability, as such, to the cancer 
that caused the veteran's death.  Thus, although Dr. P.'s 
opinion favors the appellant's claim, it is only weakly 
favorable, and is of only slight persuasive value.

The veteran's death certificate lists three medical disorders 
as related to his death.  The listed disorders, pancreatitis, 
hypercalcemia, and adenocarcinoma, do not include the 
service-connected disabilities.  The death certificate does 
not reference the veteran's service-connected disabilities in 
any way in relation to his death.  Thus, this item of 
evidence is unfavorable to the appellant's claim that the 
service-connected disabilities caused or were contributory 
causes of the veteran's death within the meaning of VA 
regulations.  

The clinical records of the veteran's February 1989 VA 
hospitalization, as noted above, include information relevant 
to determining the cause of the veteran's death.  Those 
clinical records reference the veteran's service-connected 
left arm disabilities, and note that the veteran himself 
attributed his decline in general health, and his altered 
gait and right leg weakness to the October 1988 left shoulder 
injury.  The clinical records establish that the veteran's 
weight loss was due to adenocarcinoma, his altered gait and 
right leg weakness were due to metastasis of cancer to the 
spine which was affecting the spinal cord and nerve roots, 
and establish that the diagnosed adenocarcinoma affected 
multiple body systems.  The discharge summary discloses that 
there is little doubt that the carcinoma caused the 
hypercalcemia which caused the pancreatitis which was 
apparently the immediate cause of the veteran's death.  

This evidence is unfavorable to the appellant's claim, as the 
clinical records of the hospitalization note the veteran's 
service-connected disabilities, but attributes the cause of 
the veteran's death to other disorders, primarily 
adenocarcinoma.  These clinical records are highly 
persuasive, as they include discussions of the veteran's 
clinical condition by several physicians in several 
specialties, include clinical information and opinions from 
non-VA physicians, as well as clinical information from a 
variety of diagnostic examinations. 

Finally, the May 1998 opinion of the IME is unfavorable to 
the appellant's claim.  The IME specifically states that the 
veteran's service-connected disabilities did not have a 
causative role in the veteran's death.  Moreover, the IME 
addresses the contention of the veteran's family that the 
veteran's cancer may have been secondary to medications used 
to treat the service-connected left arm disabilities, stating 
that the use of analgesics did not cause the veteran's death 
from cancer.  The IME discussed the contention that the 
veteran's pain due to his service-connected disabilities made 
him less able to resist cancer, and concluded that the 
longstanding arm disabilities did not contribute to cancer or 
complicating pancreatitis.  This evidence is of great 
persuasive value, because the IME opinion addresses many of 
the contentions of record. 

In considering the medical evidence in light of the 
appellant's assertion that the veteran's service-connected 
disability and pain due to that disability made him more 
susceptible to a disorder such as the cancer that led to his 
death, the Board has considered the definition of 
"contributory" cause of death which is applicable to a claim 
for veterans benefits.  In order to constitute the 
contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c). 

The regulation points out that "there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  In this case, the 
private clinical records of the veteran's terminal 
hospitalization clearly reflect that the veteran's 
adenocarcinoma was so widely disseminated, and had already 
affected multiple bodily systems, and would have caused the 
veteran's death irrespective of any contribution from the 
service-connected left arm disabilities. 

The regulation further provides that, "even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of 
such severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature. "  38 C.F.R. § 3.312(c)(3), (4); Lathan v. Brown, 7 
Vet. App. 359 (1995).  There is no evidence in the terminal 
clinical records that the left arm disabilities which were 
present had any material influence in accelerating the 
veteran's death.  Moreover, the evidence as a whole reflects 
that the service-connected disabilities had been static, not 
progressive, since 1948, and did not affect any vital organ.

When all the competent evidence of record is considered as a 
whole, it is clear, by large preponderance, that the veteran 
died of cancer which was far advanced, and that the veteran's 
service-connected disabilities did not cause his death, did 
not contribute to his death materially or substantially so as 
to meet the regulatory definition of a contributory cause of 
death, and did not accelerate his death so as to meet the 
regulatory definition of a contributing cause of death, nor 
did the service-connected disabilities secondarily cause the 
cancer which led to the veteran's death. 

The preponderance of the evidence is against a finding that 
the veteran's service-connected left arm disabilities caused 
or contributed to his death as defined in the applicable VA 
regulation.  Because the evidence as to this claim is not in 
equipoise, the provisions of 38 U.S.C.A. 5107(b), including 
as amended by VCAA, are not applicable to resolve doubt and 
warrant a finding in the appellant's favor. 

2.  Claim for benefits under 38 U.S.C.A. § 1151

When a veteran dies as the result of training, hospital care, 
medical or surgical treatment, or an examination furnished by 
the VA, compensation shall be awarded in the same manner as 
if such death were service-connected.  See 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001). 

The provisions of 38 U.S.C.A. § 1151 were revised by 
Congress, effective October 1, 1997, to require that a 
claimant establish that negligence was the proximate cause of 
additional disability for which the claimant seeks 
compensation.  However, claims for benefits under this 
provision which were filed before October 1997 must be 
adjudicated under the version of section 1151 in effect prior 
to that date.  VAOPGCPREC 40-97.  For claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment in order to establish 
entitlement to compensation for additional disability or 
death.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
afford sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd Brown v. Gardner, 513 U.S. 115 (1994).  Thus, to 
establish entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151, the appellant must provide competent evidence of the 
existence of two elements: (1) that the veteran suffered an 
additional disability when his condition prior to and after 
VA hospitalization or treatment are compared; and, (2) that 
the additional disability occurred as the result of the VA 
hospitalization, medical or surgical treatment, irrespective 
of fault. 

In determining whether additional disability, in this case, 
the veteran's death, occurred as a result of VA treatment, 
the applicable regulation requires consideration of two 
criteria.  38 C.F.R. § 3.358(b).  First, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based is compared with 
the subsequent physical condition resulting from the disease 
or injury, with each body part involved being considered 
separately.  38 C.F.R. § 3.358(b)(1).  For medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Second, compensation will not be payable for the continuance 
or natural progress of disease or injuries for which the 
hospitalization was authorized.  38 C.F.R. § 3.358(b)(2).

The statute provides that the question to be resolved in a 
claim for benefits under 38 U.S.C.A. § 1151 is whether VA 
treatment resulted in additional disability.  In this case, 
since the appellant seeks DIC benefits based on the veteran's 
death, she must establish that the veteran's death was an 
additional disability which resulted from VA treatment.  The 
appellant's representative contends, in this regard, that the 
appellant need only establish that the surgery which preceded 
the veteran's death was unnecessary in order to establish 
entitlement to compensation.  Appellant's Brief at 19-25.  
The Board does not agree with this analysis.   The statute 
authorizes compensation only if there is additional 
disability, claimed as the veteran's death in this case, and 
does not authorize compensation without additional 
disability, regardless of whether the VA treatment at issue 
was "necessary" or "unnecessary."  

There are four primary items of competent medical evidence 
which are relevant to establish whether the February 1989 VA 
treatment resulted in additional disability or death of the 
veteran.  The medical evidence, as noted above, consists 
primarily of the August 1990 opinion of Dr. P., the expert 
medical opinion obtained in May 1988, the death certificate, 
and the records of the veteran's February 1989 VA 
hospitalization, including the reports of diagnostic 
examinations and the discharge summary.

In this case, Dr. P.'s medical opinion does not directly 
discuss the veteran's 1989 VA hospitalization, and does not 
provide a specific opinion as to whether that 
hospitalization, or any incident thereof, including an 
exploratory laparotomy in late February 1989, resulted in 
additional disability or death.  Dr. P.'s statement that the 
veteran's demise was partially due to his inability to cope 
with the continuing problems due to the service-connected 
left shoulder disability does not provide any evidence as to 
whether the February 1989 VA treatment caused additional 
disability or death.  Dr. P.'s opinion is not favorable or 
unfavorable to the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1151.

The veteran's death certificate discloses that the veteran 
died from pancreatitis due to hypercalcemia due to 
adenocarcinoma.  The medical evidence establishes that the 
veteran had disseminated adenocarcinoma prior to the February 
1989 VA hospitalization, although the disorder was not 
diagnosed prior to that hospitalization.  Because the death 
certificate links the pancreatitis and the hypercalcemia to 
the adenocarcinoma which was clearly present prior to the 
1989 VA treatment, the death certificate contradicts the 
assertion that additional disability or death resulted from 
VA treatment.  

The clinical records and discharge summary of the 1989 VA 
hospitalization disclose that the veteran developed acute 
abdominal pain which VA attempted to treat surgically, but 
those symptoms were found to be due to pancreatitis.  The 
February 1989 VA clinical records reflect that VA surgical 
treatment was not effective to alter the course of the 
pancreatitis, and that VA medical treatment did not alter the 
course of hypercalcemia or the underlying adenocarcinoma.  
However, the clinical records clearly reflect that VA 
treatment did not cause or accelerate pancreatitis, 
hypercalcemia, or adenocarcinoma.  The discharge summary 
reflects an opinion that the cause of the veteran's death was 
"undoubtedly" due to hypovolemia due to pancreatitis as well 
as myocardial depressant factor released by the inflamed 
pancreas. 

When the veteran's disability prior to VA treatment is 
reviewed, it is clear that the cancer was present prior to 
the veteran's admission for treatment.  It is also clear that 
the veteran developed pancreatitis prior to, rather than as a 
result of, the exploratory laparotomy.  The operative report 
reflects that acute pancreatitis with areas of soporification 
were visible at the time of surgery, and laboratory 
examinations of the blood reflect that measures of digestive 
system function, such as amylase, were abnormal prior to the 
surgery.  The clinical evidence thus establishes that, while 
VA treatment was ineffective to slow the veteran's cancer, 
hypercalcemia, or pancreatitis, VA treatment did not cause or 
accelerate cancer, hypercalcemia, or pancreatitis.  Thus, 
none of the disorders which caused the veteran's death can be 
considered "additional disability" which resulted from VA 
medical or surgical treatment. 

The clinical records provide evidence which is unfavorable to 
the appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1151, since those records contradict the assertion that any 
disorder which caused or contributed to the veteran's death 
resulted from VA treatment.  In particular, the clinical 
records reflect that pancreatitis, rather than any adverse 
effect of surgery, resulted in release of a cardiovascular 
depressant factor.  This is persuasive evidence that 
progression of a disorder for which the veteran was being 
treated, rather than any effect of VA surgical treatment, 
caused the veteran's death.  Although this evidence is highly 
persuasive, and is unfavorable to the appellant's claim, the 
clinical records alone are not dispositive of the issue, 
since these records do not directly address the appellant's 
claim under 38 U.S.C.A. § 1151 and the regulatory criteria 
governing the claim.

The IME concluded that the veteran's surgical treatment 
during his February 1989 hospitalization had played an 
extremely minor role, if any, in causing his death.  The 
physician considered the experience of general anesthesia, 
physiological stress related to surgery, and postoperative 
incisional pain, and concluded that those factors 
"[c]ertainly" contributed to the burden of illness the 
veteran experienced during the three days from the time of 
the surgery until the veteran's death, but concluded that 
those factors were a minor element in the veteran's overall 
status in comparison to the veteran's advanced metastatic 
carcinoma, hypercalcemia, and lactic acidosis, which had 
preceded the 1989 VA operative procedure.  

Thus, the physician opined that the veteran's "baseline" 
level of disability prior to the surgery, disseminated 
poorly-differentiated adenocarcinoma, represented the 
dominant, if not exclusive, reason for his death.  As the 
veteran's death was the result of the progression of the 
disorder for which he was admitted, the veteran's death 
cannot be defined as additional disability resulting from VA 
treatment as contemplated under 38 C.F.R. § 3.358.  

The Board notes the argument raised by the appellant's 
representative that the IME opinion supports a finding that 
there was an "additional burden of illness," i.e., additional 
disability within the definition of 38 C.F.R. § 3.358, as the 
result of the VA surgery.  It was noted that the surgery 
proved in retrospect to have been "unnecessary" in that it 
had provided no direct therapeutic benefit and had added 
adverse effects.  Regardless of any additional adverse 
effects of the surgical procedure, the IME reviewer concluded 
that the surgical procedure represented "an extremely minor 
element in terms of the overall burden of illness leading to 
the [veteran's] death."  Considering the background of 
rapidly advancing disseminated cancer, the physician 
concluded that the veteran would have died in a matter of 
days or weeks, regardless of whether the surgery had been 
performed or not.

The regulation further specifies that a condition which 
"casually shares" in producing death or is of a minor nature 
is not a contributory cause of death.  38 C.F.R. 
§ 3.312(c)(1), (2).  Rather, the regulation states there must 
be a causal connection.  In this case, the IME opinion makes 
it clear that the additional burden of illness resulting from 
the VA exploratory laparotomy was "a very minor element" in 
the veteran's death, which would have occurred within a brief 
period, days or weeks, regardless of whether the surgery was 
or was not performed.  This opinion provides clear, 
persuasive evidence that, to the extent that any additional 
disability resulted from VA treatment, it was not causally 
connected to the veteran's death.  

The evidence establishes that the veteran was not aware that 
he had cancer when he entered the VA hospital in early 
February 1989.  Nevertheless, the clinical records, the IME 
opinion, and the death certificate, uniformly reflect that 
the veteran's death resulted from adenocarcinoma and a 
progression of disorders unrelated to any effect of VA 
medical or surgical treatment.  Thus, the veteran's death 
cannot be defined as a "result" of VA medical treatment, even 
though the veteran died during VA hospitalization.  This 
evidence is unfavorable to the appellant, who, by regulation, 
must establish that the veteran's death was "actually" the 
result of disease or injury incurred due to VA treatment and 
not "merely coincidental therewith."  38 C.F.R. 
§ 3.358(c)(1).

3. Related matters

The appellant's attorney has argued that the decision of  
January 29, 1999, should not be sustained.   His asserts in 
essence that the Board's process of developing evidence is 
systemically flawed and that the undersigned's particularized 
dispositions within that framework were faulty.  These 
contentions, of course, have been addressed in the 
Secretary's Brief of August 2000, and I write now primarily 
in response to the attorney's letter of March 29, 2002.  

In addition, the Court's Order of  December 3, 2001, noted, 
inter alia, that on remand the Board could consider 
appellant's argument that VA regulation 38 C.F.R. § 20.903 
conflicts with 38 U.S.C.A. § 7109(c).  Respectfully, I may 
not.  Under the provisions of 38 U.S.C.A. § 7104(c), a member 
of the Board is "bound" by VA's regulations.  Accordingly, 
I am not permitted to entertain any challenge to the validity 
of this regulation, the text of the enabling statute 
notwithstanding.

In this connection, the appellant has also challenged the 
fairness of the practices and procedures adopted by the Board 
in the obtaining of independent medical opinions.  It is true 
that a Board member is not obligated by statute to follow the 
directives of the Chairman's Memoranda.  The individual Board 
members, however, are "under the administrative control and 
supervision" of the Chairman.  38 U.S.C.A. § 7101(a).  This 
management authority clearly has been conferred upon the 
Chairman alone.  No comparable delegation has been accorded 
the individual members of the Board.  Therefore, I conclude 
that I have no right to address the propriety of the 
administrative mechanisms undertaken by the Board in 
implementing the provisions of  38 U.S.C.A. § 7109.   

Two matters remain for comment.  The first concerns the 
absence of  a detailed explanation why an independent medical 
opinion was solicited.  The short answer is that none is 
required by statute.  Unlike Board decisions, where findings 
of fact, conclusions of law, and reasons or bases are 
expressly mandated pursuant to 38 U.S.C.A. § 7104(d),  
section 7109 lacks any similar imperative.  Moreover, in the 
letter of April 27, 1998, it was noted that the record 
reflected different explanations for the veteran's death.  
The reviewing physician was specifically asked to identify 
the cause of death.  The absence of the terms "complexity" 
or "controversy" within the letter has no significance 
because the content of the request described in fact a 
controversy.   

It has been maintained that the expert's opinion regarding 
the impact of surgery on the veteran was misstated.  
Attention is directed to the first sentence of numbered  
paragraph three on page one of the opinion.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

